Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-21 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 7, and 13 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for […] for social skills training, the method comprising:
[…]
selecting a social skill from a predefined list of social skills,
initiating a 3D avatar with a purpose of use based on the selected social skill,
defining a source of a user input,
assigning the source of the user input to a trainee, 
receiving the user input from the trainee,
selecting a 3D avatar to represent the trainee during the social skills training,
monitoring volume levels of the user input,
representing, visually, fluctuations in the volume levels of the user input in the 3D
avatar, by making a mouth of the 3D avatar animate, in line with the volume levels of the user input, to appear as if the 3D avatar is talking,
	recording […] data of the 3D avatar;
		wherein, in the recorded […] data, the mouth of the 3D avatar…input, and
		wherein the recorded […] data of the 3D avatar…input, and
	producing a […] file by combining […]
			the recorded […] data of the 3D avatar; and
			[other] corresponding […] data from the same user input;
	wherein the 3D avatar is a […] virtual representation of the user;

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., allowing a user to securely log into a website, embodying Applicant’s abstract idea in a computer application, recording video data, producing video files combining video and audio data, employing a server, providing computer displays that are virtual, a computer, employing an HTML container, a non-transitory computer readable medium, and/or a processor of a computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., allowing a user to securely log into a website, embodying Applicant’s abstract idea in a computer application, recording video data, producing video files combining video and audio data, employing a server, providing computer displays that are virtual, a computer, employing an HTML container, a non-transitory computer readable medium, and/or a processor of a computer, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-3 of Applicant’s specification.

	
	
	
	
	
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20080020361 A1 by Kron et al (“Kron”), in view of PGPUB US 20160358498 A1 by Fucke et al (“Fucke”), further in view of PGPUB US 20180165862 A1 by Sawaki (“Sawaki”), further in view of PGPUB US US 20150339396 A1 by Ayers et al (“Ayers”).
In regard to Claims 1, 7, 13, and 21, Kron teaches a method for recording virtual avatars for social skills training, the method comprising:
securely logging into a website,
(see, e.g., paragraph 24 in regard to logging into the simulation via a website and paragraph 76 in regard to employing a simulation account (“securely”));
[…]
initiating a 3D application with a purpose of use based on [a] social skill,
(see, e.g., paragraph 77 in regard to training based on a social skill; see, e.g., paragraph 81 in regard to employing a 3D application);
defining a source of a user input,
assigning the source of the user input to a trainee,
receiving the user input from the trainee,
(see, e.g., paragraph 37 in regard to receiving input from the user via, e.g., a camera and/or microphone);
selecting a 3D avatar to represent the trainee during the social skills training,
(see, e.g., paragraph 28);
monitoring levels of the user input,
(see, e.g., paragraph 37 in regard to “captur[ing] the user's eye movements, 
facial expressions, body language, and other body movements”, in other words “monitoring” the “levels” of the user’s physical activity);
representing, visually, fluctuations in the […] levels of the user input in the 3D avatar […],
(see, e.g., paragraph 37, “[t]he captured movements/expressions can be attributed to the user's avatar in real time such that the avatar mimics what the user is doing in the real-world
[…]
[…] a hosting server;
(see,e .g., F2, 205);
[…]
wherein the 3D avatar is a virtual representation of the user
(see, e.g., paragraph 28);

	

Furthermore, while Kron teaches training a subject in a variety of categories of social skills, as well as scoring the user in each of those categories (see, e.g., paragraph 77) it may not specifically teach 
selecting a […] skill from a predefined list of […] skills,
However, in an analogous reference regarding training, Fucke teaches this functionality (see, e.g., paragraph 29);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Fucke to the method otherwise taught by Kron, to allow the user and/or the trainer to select a social skill to be trained, in order to better focus training on a particular skill.

Furthermore, while Kron teaches using a microphone and capturing the user’s voice and using aspects of that voice to animate the user’s avatar (see, e.g., p37 and 58) it may fail to specifically teach wherein the volume levels of the voice are used for the purpose of animating the avatar’s mouth, however, Sawaki teaches that feature (see, e.g., p264);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Sawaki to the method otherwise taught by the otherwise cited prior art, by employing the mouth animation techniques taught by Sawaki in order to more realistically depict the avatar.

Furthermore, while Kron teaches the ability to capture/record the training session (see, e.g., paragraph 37), however, it may not specifically teach the claimed limitations, however, in an analogous reference Ayers teaches that functionality (see, e.g., paragraph 8);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ayers to the method otherwise taught by the otherwise cited prior art, by recording a video of the 3D avatars and then combining that data (at the server taught by Kron) with the audio data spoken by the user in order to make later review by a trainer more easy.
In regard to Claims 2, 8, and 14, Kron teaches this functionality at, e.g., paragraph 37.

In regard to Claim 19, Kron teaches multiple avatars talking to one another (see, e.g., F5).  To the extent that Kron may fail to teach a computer-controlled avatar moving its mouth, Sawaki teaches that feature in regard to a human-controlled avatar (see, e.g., p264);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Sawaki to the method otherwise taught by the otherwise cited prior art, by employing the mouth animation techniques taught by Sawaki in order to more realistically depict the speech of the computer-controlled avatar by having it move its mouth when it was speaking. 
In regard to Claim 20, see rejection of Claim 19 in regard to animating avatars’ mouths.  See Kron at, e.g., F2, s215, 220, and 225 in regard to multiple users employing multiple computers; and, e.g., p48 and 52 in regard to multiple users controlling different avatars.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, in view of Fucke, further in view of Sawaki, further in view of PGPUB US 20080215974 A1 by Harrison et al (“Harrison”).
In regard to Claims 4, 10, and 16, while Kron teaches a 3D simulation where the subject navigates through a 3D environment it may not teach employing a game controller for that purpose, however, in an analogous reference Harrison teaches that functionality (see, e.g., paragraph 10);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Harrison to the method otherwise taught by the otherwise cited prior art, to employ a game controller to allow the subject to navigate the 3D simulation, so as to allow for an easy and familiar form of input.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, in view of Fucke, further in view of Sawaki, further in view of PGPUB US 20170257559 A1 by Stricker (“Stricker”).
In regard to Claims 5, 11, and 17, Kron teaches the ability to capture/record the training session (see, e.g., paragraph 37), however, it may not specifically teach the claimed limitations, however, Stricker teaches these limitations (see, e.g., p27);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Harrison to the method otherwise taught by the otherwise cited prior art, to employ a game controller to allow the subject to navigate the 3D simulation, so as to allow for an easy and familiar form of input.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, in view of Fucke, further in view of Sawaki, further in view of PGPUB US US 20150339396 A1 by Ayers et al (“Ayers”).
In regard to Claims 6, 12, and 18, while Kron teaches the ability to capture/record the training session (see, e.g., paragraph 37), however, it may not specifically teach the claimed limitations, however, in an analogous reference Ayers teaches that functionality (see, e.g., paragraph 8);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Ayers to the method otherwise taught by the otherwise cited prior art, by recording a video of the simulation and then combining that recording with the spoken audio in order to make later review by a trainer more easy.

Response to Arguments
Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    327
    713
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive.  Ayers is cited in the rejection in regard to recording audio and video data of individuals interacting and then producing a file that combines this audio and video data.  The combination with Kron is that it would have been obvious to have added the functionality taught by Ayers to the method otherwise taught by the otherwise cited prior art, by recording a video of the 3D avatars and then combining that data (at the server taught by Kron) with the audio data spoken by the user in order to make later review by a trainer more easy.  The Applicant appears to be arguing that because Ayers teaches combining audio-video data from two speakers together into a single file that somehow fails to teach the limitations in question.  To the extent that is Applicant’s argument it is unpersuasive because Applicant’s claim is made “comprising” and thereby open-ended and if the combination of Kron and Ayers results in video and audio data in addition to that of the 3D avatar of the user being also captured and combined that does not mean that this combination of references fails to render the claimed limitations non-obvious.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715